        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 1 of 32




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK

SALLY J. SMITH,                                )
                                               )
                  Plaintiff,                   )
                                               )
         v.                                    )
                                               )
WAL-MART STORES, INC.,                         )                     8:19-CV-1481 (BKS/DJS)
                                                   Civil Action No. _________
WAYFAIR, INC., MEREDITH                        )
CORPORATION dba BETTER                         )
HOMES & GARDENS,                               )
AMAZON.COM, INC., HAYNEEDLE,                   )
INC., JET.COM, INC., HI-LINE GIFT,             )   COMPLAINT FOR COPYRIGHT
LTD., PESCHE’S FAMILY                          )   INFRINGEMENT
FLOWERS, INC. dba MY FAIRY                     )
GARDENS, IDYLLWILD GARDENS                     )
dba FAIRY HOMES AND GARDENS,                   )
ZULILY, LLC, OAK VALLEY                        )   DEMAND FOR JURY TRIAL
DECOR, EXHART                                  )
ENVIRONMENTAL SYSTEMS, INC.,                   )
GIFTCRAFT, LTD., GIFTCRAFT                     )
INC., THE GERSON COMPANY,                      )
OVERSTOCK.COM, INC.,                           )
                                               )
                  Defendants.


         Plaintiff, by and through counsel, alleges as follows:

                                NATURE OF THE CLAIM

         1.       This is a copyright infringement action seeking damages and

injunctive relief against various defendants who have willfully manufactured and

sold fairy houses that infringe upon Sally Smith’s registered copyrights.

         2.       For over a decade, Sally Smith has been creating environmental art

sculptures set in and making use of materials from the natural world. She has

gained particular renown for her whimsical, intricately constructed fairy houses,

photographs of which have been published on the internet and in calendars and

compilation books distributed around the world.



{B1975803.4 13337-0003}
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 2 of 32




         3.       In the past few years, as fairy houses have become a popular feature in

garden décor, a number of opportunistic manufacturers and retailers have copied

Ms. Smith’s original creative works, producing mass-market fairy houses and

selling them over the internet and, on information and belief, in retail stores

throughout the United States.

         4.       This brazen theft of Ms. Smith’s original works infringes on her rights

under the Copyright Act of 1976 and, unless immediately enjoined, will continue to

cause irreparable harm to Ms. Smith; Defendants cannot be permitted to continue

to exploit Ms. Smith’s creative works without authorization for their own gain.

Defendants’ conduct should be immediately halted and Ms. Smith should be

compensated for Defendants’ acts of willful infringement.

                                          PARTIES

         5.       Plaintiff Sally J. Smith is an artist who lives and works in Westport,

New York.

         6.       Defendant Wal-Mart Stores, Inc. (“Walmart”) is a Delaware

corporation with a principal place of business in Bentonville, Arkansas that does

business under the name Walmart, including through the website

www.walmart.com. Walmart operates retail stores around the country as well as

an online marketplace. Walmart’s online marketplace services are integrated with

its own online shopping option for products sold by Walmart. Walmart does not

offer fulfillment services for its online marketplace but allows third-party sellers to

list their products among those sold and fulfilled by Walmart. Consumers


{B1975803.4 13337-0003}

                                               2
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 3 of 32




purchasing from a third-party seller on Walmart’s online marketplace are charged

by Walmart, who then deposits the payment into the seller’s account, minus a

“referral fee.”

         7.       Defendant Wayfair, Inc. (“Wayfair”) is a Delaware corporation with a

principal place of business in Boston, Massachusetts that does business under the

name Wayfair, primarily selling through the website www.wayfair.com.

         8.       Defendant Meredith Corporation (“BHG”) is an Iowa corporation with

a principal place of business in Des Moines, Iowa that does business under the

name Better Homes & Gardens, including through the website www.bhg.com.

         9.       Defendant Amazon.com, Inc. is a Delaware corporation with a

principal place of business in Seattle, Washington (“Amazon”) that does business

under the name Amazon.com, primarily through the website www.amazon.com.

Amazon operates an online marketplace where it provides services for consumers

and retailers in a number of countries. Through its online marketplace Amazon

sells goods directly to consumers, advertising them as “sold and shipped by

Amazon.” In addition to being a direct seller, Amazon offers a number of support

services to third-party sellers. Amazon provides a virtual storefront, advertising,

warehousing, and fulfillment services to third-party sellers. In providing these

fulfillment services, Amazon receives and stores shipments of the products from

third-party sellers; upon purchase of a third-party product through the virtual

storefront provided by Amazon, Amazon’s workers will select the individual

products to be shipped, prepare them for shipping, and ship them. Consumers’


{B1975803.4 13337-0003}

                                              3
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 4 of 32




credit cards are billed to Amazon and, upon receiving money from the consumer,

Amazon deposits the funds in the third-party seller’s account less the cost of using

Amazon’s service.

         10.      Defendant Hayneedle, Inc. (“Hayneedle”) is a Delaware corporation

with a principal place of business in Omaha, Nebraska that does business under the

name Hayneedle, including through the website www.hayneedle.com.

         11.      Defendant Jet.com, Inc. (“Jet.com”) is a Delaware corporation with a

principal place of business in Hoboken, New Jersey that does business under the

name Jet.com, including through the website www.jet.com.

         12.      Defendant Hi-Line Gift, Ltd. (“Hi-Line”) is a Canadian corporation

with a principal place of business in Mississauga, Ontario that operates a

warehouse in Buffalo, NY and does business under the name Hi-Line Gift, including

through the website www.hilinegift.com.

         13.      Defendant Pesche’s Family Flowers, Inc. (“My Fairy Gardens”) is an

Illinois corporation with a principal place of business in Des Plaines, Illinois that

does business under the name My Fairy Gardens, including through the website

www.myfairygardens.com.

         14.      Defendant Idyllwild Gardens (“Fairy Homes and Gardens”) is a

Missouri business with a principal place of business in Savannah, MO that does

business under the name Fairy Homes and Gardens, including through the website

https://www.fairyhomesandgardens.com/.

         15.      Defendant Zulily, LLC (“Zulily”) is a Limited Liability Company with a


{B1975803.4 13337-0003}

                                              4
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 5 of 32




principal place of business in Seattle, Washington that does business under the

name Zulily, including through the website www.zulily.com.

         16.       On information and belief, Defendant Oak Valley Decor (“Oak Valley”)

is a Canadian corporation with a principal place of business in Mississauga, Ontario

that does business under the name Oak Valley Décor, including through the website

www.oakvalleydecor.com.

         17.      Defendant Exhart Environmental Systems, Inc. (“Exhart”) is a

California corporation with a principal place of business in Chatsworth, California

that does business under the name Exhart, including through the website

www.exhart.com.

         18.      Defendant The Gerson Company (“Gerson”) is a Missouri corporation

with a principal place of business in Olathe, Kansas that does business under the

name The Gerson Companies, including through the website

www.gersoncompany.com.

         19.      Defendant Giftcraft Ltd. is a Canadian corporation with a principal

place of business in Ontario, Canada that does business under the name Giftcraft.

         20.      Defendant Giftcraft Inc. (together, with Giftcraft Ltd., “Giftcraft”), is a

New York corporation with a principal place of business in Williamsville, New York

that does business under the name Giftcraft.

         21.      Defendant Overstock.com, Inc. (“Overstock”) is a Delaware corporation

with a principal place of business in Midvale, Utah that does business under the

name Overstock.com, primarily through its website.


{B1975803.4 13337-0003}

                                                5
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 6 of 32




                              JURISDICTION AND VENUE

         22.      This is an action for copyright infringement arising under the

Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. The Court has subject

matter jurisdiction under 17 U.S.C. § 501 and 28 U.S.C. §§ 1331 and 1338(a).

         23.      Defendants are subject to personal jurisdiction because, on information

and belief, Defendants are doing business in the State of New York, and acts of

infringement complained of herein have occurred in the State of New York.

         24.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400

because Defendants and their agents do business and may be found here and are

subject to personal jurisdiction here.

                                           FACTS

         25.      For many decades, Plaintiff Sally Smith made her living as a

professional artist from her studio in the Adirondack Mountains, first as a

watercolor painter and more recently—since 2006—as the creator of unique

environmental art sculptures.

         26.      Ms. Smith has become well known for her intricately detailed fairy

houses, constructed incorporating natural materials and documented in

photographs staged in natural settings.

         27.      Each fairy house design and construction is the result of Ms. Smith’s

artistic skill and years of experience working with the natural elements and

building fairy houses. A single house with its carefully selected elements can take

Ms. Smith days to create.


{B1975803.4 13337-0003}

                                               6
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 7 of 32




         28.      Ms. Smith’s fairy houses have received publicity due to their unique

and whimsical style, and are featured in numerous books and articles. Ms. Smith’s

use of natural materials and unique designs has also made her houses the focus of

numerous television specials.

         29.      Ms. Smith has promoted her products on her own through the creation

of her own videos available on DVD and YouTube.

         30.      Photographs of Ms. Smith’s fairy house sculptures have been published

in a book by Ms. Smith, on her website (sallyjsmithart.com, previously

greenspiritsarts.blogspot.com) since 2007, and as part of calendars, among other

places.

         31.      Ms. Smith’s calendars have been in production since 2010 and feature

one of her unique fairy houses each month. These calendars are sold on Amazon

and are best sellers.

         32.      Ms. Smith’s book, Fairy Houses, published on January 1, 2017,

compiles photographs of a number of her fairy house sculptures and describes the

techniques used to construct them (the “Smith Book”). Ms. Smith secured copyright

registration with the U.S. Copyright Office for the Smith Book on January 31, 2017,

Registration No. TX0008502263, as a compilation of text and photographs.

         33.      The Smith Book was featured in and received excellent reviews from

Better Homes and Gardens, Watertown Daily News, and was selected to the NY

Times summer reading list. Additionally, the Smith Book received excellent




{B1975803.4 13337-0003}

                                              7
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 8 of 32




reviews from purchasers on Goodreads, internationally across Amazon’s websites,

and Barnes and Noble.

         34.      A French Edition of the Smith Book was contracted due to the success

of the Smith Book in the U.S. The French edition of the Smith Book was released

roughly 16 months following the release of the U.S. edition.

         35.      Since beginning in 2006, Ms. Smith has been a key member and

proponent of the fairy house and fairy lore community. During this time, Ms.

Smith’s passion for fairy houses and fairy lore has helped establish awareness,

desire, and demand for this genre of products.

         36.      Ms. Smith depends on her art to earn a living, and depends on

copyright protection to prevent unethical business interests from profiting from her

hard work and creativity.

         37.      Ms. Smith produces her fairy houses one at a time in painstaking

detail, with some houses taking months to complete, and has not licensed or

granted permission to any of the Defendants to produce, distribute, or sell any of

the copyrighted works.

The Sunflower House

         38.       On or around May 24, 2015, Sally Smith constructed a fairy house

sculpture featuring a tower design white birch bark exterior, upside-down sunflower

with distinct twisted stem finial as a roof, exposed twig beams and rafters

supporting the roof, a matching smaller sunflower with twisted stem finial as the

porch awning, a sunflower trimmed porthole window on the front door, and a


{B1975803.4 13337-0003}

                                              8
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 9 of 32




porthole window with distinctive mullions made out of twigs forming a “V” shape

(the “Sunflower House”).

         39.      The Sunflower House is one of Ms. Smith’s most noted works.

Photographs of the Sunflower House were included in Ms. Smith’s blog on June 8,

2015 in great detail, in Ms. Smith’s 2017 and 2018 calendars, and as part of the

Smith Book, the copyright for which has been registered with the U.S. Copyright

Office, where it appears on pages 129, 144, and 149. Photographs of the Sunflower

House were also featured in “The Faerie Handbook” by Carolyn Turgeon, as part of

a Epoch Times article in 2017, an online article featured on the Better Homes and

Gardens website, and as a cover image in a Watertown Daily Times article

featuring Ms. Smith’s work.

         40.      Unauthorized copies of the Sunflower House, an example of which is

shown above on the right, have been mass produced and appear for sale by various

retailers and online sellers. The unauthorized copies of the Sunflower House are

strikingly similar to Ms. Smith’s original work and include the same white birch

bark round tower design, a sunflower roof and matching sunflower porch awning

both with twisted stem finials, the “V” style mullions in the porthole windows, and

the sunflower border to the porthole window located on the door.




{B1975803.4 13337-0003}

                                             9
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 10 of 32




                 Ms. Smith’s Sunflower House          Unauthorized Copy




         41.      Defendant Amazon advertised for sale, sold, and shipped unauthorized

copies of the Sunflower House through its online marketplace.

         42.      Defendants Wayfair, Zulily, Fairy Homes and Gardens, Oak Valley,

and Overstock advertised for sale, sold, and shipped unauthorized copies of the

Sunflower House through their respective websites.

         43.      Defendant Hayneedle advertised for sale, sold, and shipped

unauthorized copies of the Sunflower House from its website and through

Walmart’s online retail store.

         44.      Upon information and belief, defendant Exhart has manufactured

and/or distributed unauthorized copies of the Sunflower House to multiple sellers

including Hayneedle, Wayfair, and Zulily.

         45.      Upon information and belief, defendant Hi-Line has manufactured

and/or distributed unauthorized copies of the Sunflower House to multiple sellers

including Amazon, Oak Valley Trading, and Wayfair.

{B1975803.4 13337-0003}

                                             10
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 11 of 32




         46.      Upon information and belief, defendant GiftCraft has manufactured

and/or distributed unauthorized copies of the Sunflower House to multiple sellers.

The Greenleaf Cottage

         47.      On or around July 31, 2013, Sally Smith constructed a fairy house

sculpture featuring a distinctively coned twig-framed roof made with overlapping

green leaves, a poppy pod imitating a light over the wood framed door, distinctive

almond-oval shaped latticed windows on either side of the door, and pebbles

accenting the base of the house and front steps (the “Greenleaf Cottage”).

         48.      Photographs of the Greenleaf Cottage were included in Ms. Smith’s

blog on August 28, 2013, in Ms. Smith’s 2014 and 2018 calendars, individual

elements of the Greenleaf Cottage were featured in the Smith Book on pages 55 and

74, and the work is registered with the Copyright Office under Reg. No. VA 2-170-

505.

         49.      Unauthorized copies of the Greenleaf Cottage, an example of which is

shown above on the right, have been mass produced and appear for sale by various

retailers and online marketplaces. The unauthorized copies are strikingly similar

to Ms. Smith’s original creation and include the same distinctive coned roof made of

overlapping green leaves, the same latticed almond-oval shaped windows on either

side of the door, the same poppy pod light above door, and the same pebble

foundation and pebble pattern flanking the front steps.




{B1975803.4 13337-0003}

                                             11
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 12 of 32




                  Ms. Smith’s Greenleaf Cottage         Unauthorized Copy




         50.       Defendant Hayneedle advertised for sale, sold, and shipped

unauthorized copies of the Greenleaf Cottage through its own website and online

through Walmart.

         51.      Defendant Jet.com advertised for sale, sold, and shipped unauthorized

copies of the Greenleaf Cottage through its website.

         52.      Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Greenleaf Cottage to multiple sellers

including Hayneedle and Jet.com.

The Hosta Treehouse

         53.      On or around August 23, 2015 Sally Smith constructed a fairy house

sculpture featuring an overlapping green leaf roof, upside down flowers hung from

the eaves of the roof, door with ornamental faux metal hinges and a distinctive twig

frame surround with a small, round porthole window centered above the arched

door, large single pebble acting as a front step, round porthole windows on either

{B1975803.4 13337-0003}

                                              12
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 13 of 32




side of the center door with twig mullions, thick moss at the base of the house, and

twig accents embedded in the walls (the “Hosta Treehouse”).

         54.      Photographs of the Hosta Treehouse were included in Ms. Smith’s blog

on September 24, 2015 in great detail, in Ms. Smith’s 2017 calendar, and as part of

the Smith Book, the copyright for which has been registered with the U.S.

Copyright Office, where it appears on page 22.

         55.      Unauthorized copies of the Hosta Treehouse, an example of which is

shown above on the right, have been mass produced and appear for sale by various

retailers and online marketplaces. The unauthorized copies are strikingly similar

to Ms. Smith’s original creation and include the same distinctive overlapping green

leaf roof, upside down flowers hung from the eaves of the roof, an identical door

design featuring the same ornamental faux metal hinges and twig trim surrounding

a single porthole window, twig-mullioned porthole windows flanking the central

door, and a single stone doorstep.

            Ms. Smith’s Hosta Treehouse              Unauthorized Copy




{B1975803.4 13337-0003}

                                             13
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 14 of 32




         56.      Defendant Zulily advertised for sale, sold, and shipped unauthorized

copies of the Hosta Treehouse through its website.

         57.      Defendant My Fairy Gardens advertised for sale, sold, and shipped

unauthorized copies of the Hosta Treehouse through online marketplace eBay Inc.

(“eBay”).

         58.      Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Hosta Treehouse to sellers including Zulily.

         59.      Upon information and belief, defendant Gerson has manufactured

and/or distributed unauthorized copies of the Hosta Treehouse.

The Pinelake Cottage

         60.      On or around July 31, 2015, Sally Smith constructed a fairy house

sculpture featuring a twig threshold below a peaked door with a pronounced knob

on the right side of the door, ornamental arched surround made from twigs flanking

the door, latticed circular porthole windows, and a gull-wing roof made from mossy

bark incorporating a tiered overlap (the “Pinelake Cottage”).

         61.      Photographs of the Pinelake Cottage were included in Ms. Smith’s blog

on August 9, 2015, in Ms. Smith’s 2017 calendar, as part of the Smith Book, the

copyright for which has been registered with the U.S. Copyright Office, where the

prominent features appear on page 55, and the work is registered with the

Copyright Office under Reg. No. VA 2-170-506.

         62.      Unauthorized copies of the Pinelake Cottage, an example of which is

shown above on the right, have been mass produced and appear for sale by various


{B1975803.4 13337-0003}

                                              14
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 15 of 32




retailers and online marketplaces. The unauthorized copies are strikingly similar

to Ms. Smith’s original creation and include an identical entryway, door, roof, and

window design.

         Ms. Smith’s Pinelake Cottage               Unauthorized Copy




         63.      Defendant My Fairy Gardens advertised for sale, sold, and shipped

unauthorized copies of the Pinelake Cottage through online marketplace eBay.

         64.      Defendant Wayfair advertised for sale, sold, and shipped unauthorized

copies of the Pinelake Cottage through its website.

         65.      Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Pinelake Cottage to sellers including

Wayfair.

         66.      Upon information and belief, defendant Hi-Line has manufactured

and/or distributed unauthorized copies of the Pinelake Cottage to multiple sellers.

The Lily-Topped Cottage

         67.      On or around July 30, 2013, Sally Smith constructed a fairy house

{B1975803.4 13337-0003}

                                             15
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 16 of 32




sculpture featuring a roof composed of an upside down lily blossom with the stem of

the lily as the finial, latticed windows on either side of the door with a pronounced

oval frame, a poppy pod acting as a light above the round-arched door, and a

pebbled base with two steps composed of single stones (the “Lily-Topped Cottage”).

         68.      Photographs of the Lily-Topped Cottage were included in Ms. Smith’s

blog on July 30, 2013, in Ms. Smith’s 2015 calendar, and the work is registered with

Copyright Office under Reg. No. VA 2-172-428.

         69.      Unauthorized copies of the Lily-Topped Cottage, an example of which

is shown above on the right, have been mass produced and appear for sale by

various retailers and online marketplaces. The unauthorized copies are strikingly

similar to Ms. Smith’s original creation and include an identical green stem finial

on the lily blossom roof, door design, and imitation poppy pod light above the door

as well as the distinctive latticed oval windows on either side of the central door.

       Ms. Smith’s Lily-Topped Cottage               Unauthorized Copy




         70.      Defendant Wayfair advertised for sale, sold, and shipped unauthorized
{B1975803.4 13337-0003}

                                             16
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 17 of 32




copies of the Lily-Topped Cottage through its website.

         71.      Defendant My Fairy Gardens advertised for sale, sold, and shipped

unauthorized copies of the Lily-Topped Cottage through its website and online

marketplaces Etsy, Inc. (“Etsy”) and eBay.

         72.      Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Lily-Topped Cottage to sellers including

Wayfair.

The Golden Birch House

         73.      On or around September 14, 2011 Sally Smith constructed a fairy

house sculpture featuring a multi-turreted tower house with acorn and goldenrod

burl finials adorning each conically peaked roof made from pinecone scales, leaf

hinges on the right side of the twig-trimmed arched door, a distinctive porthole

window directly above the door, with additional porthole windows on the sides of

the house and tower, a tree-fungus awning above the door, and tree-fungus steps

nestled in a root base (the “Golden Birch House”).

         74.      Photographs of the Golden Birch House were included in Ms. Smith’s

blog on October 4, 2012, in Ms. Smith’s 2014, 2015, and 2018 calendars, and as part

of the Smith Book, the copyright for which has been registered with the U.S.

Copyright Office, where it appears on pages 79 and 130.

         75.      Unauthorized copies of the Golden Birch House, an example of which is

shown above on the right, have been mass produced and appear for sale by various

retailers and online marketplaces. The unauthorized copies are strikingly similar


{B1975803.4 13337-0003}

                                             17
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 18 of 32




to Ms. Smith’s original creation and include identical pine cone scale roofs with

acorn and imitation goldenrod burl finials, tree-fungus awning and steps, and the

unique towers and roofline of Ms. Smith’s original work.

        Ms. Smith’s Golden Birch House             Unauthorized Copy




         76.      Defendants Hayneedle and BHG advertised for sale, sold, and shipped

unauthorized copies of the Golden Birch House through their respective websites

and Walmart.

         77.      Defendants Wayfair and Jet.com advertised for sale, sold, and shipped

unauthorized copies of the Golden Birch House through their respective websites.

         78.      Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Golden Birch House to sellers including

Wayfair, BHG, Hayneedle, and Jet.com.

Cedar Fern Lodge

         79.      On or around September 14, 2011, Sally Smith constructed a fairy

house sculpture featuring a steeply peaked fern roof with triangular twin dormers


{B1975803.4 13337-0003}

                                             18
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 19 of 32




and windows in each, three flat slate-style steps incorporated into a pebble-stone

foundation, thick birch upright Y-shaped branches flanking each side of a twig

framed door, and intricate light twig design applied to the dark brown door (the

“Cedar Fern Lodge”).

         80.      Photographs of the Cedar Fern Lodge were included in Ms. Smith’s

blog on August 16, 2014 and in 2016, in Ms. Smith’s 2016 and 2017 calendars, and

as part of the Smith Book, the copyright for which has been registered with the U.S.

Copyright Office, where it appears on page 157.

         81.      Unauthorized copies of the Cedar Fern Lodge, an example of which is

shown above on the right, have been mass produced and appear for sale by various

retailers and online marketplaces. The unauthorized copies are strikingly similar

to Ms. Smith’s original creation and include the distinctive steeply pitched and

layered fern roof, triangular twin dormers and windows, the unique twig overlay on

the front door, the thick Y-shaped upright branches framing the door, and 3 stone

steps blending into the pebble foundation surrounding the house.

           Ms. Smith’s Cedar Fern Lodge              Unauthorized Copy




{B1975803.4 13337-0003}

                                             19
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 20 of 32




         82.      Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Cedar Fern Lodge.

Maidenhair Cottage

         83.      On or around November 27, 2012, Sally Smith constructed a fairy

house sculpture featuring twig-trimmed peaked French style double doors, mossy

roofs over the bay window bump-outs, a green leafy roof with flared edges supported

by twig rafters exposed at the edges, and a large poppy pod finial with distinctive

leaf petals supporting the finial (the “Maidenhair Cottage”).

         84.      Photographs of the Maidenhair Cottage were included in Ms. Smith’s

blog on November, 28, 2018 in great detail, in Ms. Smith’s 2013 and 2016 calendars,

in the “Fairy Homes & Gardens” book by Barbara Purchia and E. Ashley Rooney,

and as part of the Smith Book, the copyright for which has been registered with the

U.S. Copyright Office, where it appears on page 6 and 131.

         85.      Unauthorized copies of the Maidenhair Cottage, an example of which

is shown above on the right, have been mass produced and appear for sale by

various retailers and online marketplaces. The unauthorized copies are strikingly

similar to Ms. Smith’s original creation and include the distinct roof design

featuring a round seed pod finial nested in the roof leaves, French style double

entry doors, and mossy roofs over the bay window bump-outs.




{B1975803.4 13337-0003}

                                             20
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 21 of 32




        Ms. Smith’s Maidenhair Cottage                  Unauthorized Copy




         86.      Defendants Walmart, Zulily, Oak Valley, and Overstock advertised for

sale, sold, and shipped unauthorized copies of the Maidenhair Cottage through their

respective websites.

         87.      Defendant Hayneedle advertised for sale, sold, and shipped

unauthorized copies of the Maidenhair Cottage through its own website and

Walmart.

         88.      Defendant Wayfair advertised for sale, sold, and shipped unauthorized

copies of the Maidenhair Cottage through its own website and eBay.

         89.      Upon information and belief, defendant Hi-Line has manufactured and

distributed unauthorized copies of the Maidenhair Cottage to sellers including

Hayneedle, Oak Valley Trading, Walmart, and Wayfair.

         90.      Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Maidenhair Cottage to sellers including Fairy

Homes and Gardens and Wayfair.


{B1975803.4 13337-0003}

                                             21
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 22 of 32




         91.      Upon information and belief, defendant Gerson has manufactured

and/or distributed unauthorized copies of the Maidenhair Cottage to multiple

sellers, including Wayfair.

Dragon Castle

         92.      On or around November 3, 2011, Sally Smith constructed a fairy house

sculpture featuring a castle design with multiple, poppy pod finial topped towers

made from distinctive bark roofs, one of which is covered in ivy, porthole windows,

and bump-out featuring a distinctive twig-mullioned window with arched roof (the

“Dragon Castle”).

         93.      Photographs of the Dragon Castle were included in Ms. Smith’s blog on

November 5, 2011 and in 2013, in Ms. Smith’s 2014 and 2015 calendar, in the

“Fairy Homes & Gardens” book by Barbara Purchia and E. Ashley Rooney, as part

of a PBS television special in 2015, as part of a Epoch Times article in 2017, and as

part of the Smith Book, the copyright for which has been registered with the U.S.

Copyright Office, where it appears as the cover image and on page 52.

         94.      Unauthorized copies of the Dragon Castle, an example of which is

shown above on the right, have been mass produced and appear for sale by various

retailers and online marketplaces. The unauthorized copies are strikingly similar

to Ms. Smith’s original creation and include the same multi-tower design with

distinctive birch roofs and poppy pod finials, arched roofed bump out features with

twig-mullioned windows, additional porthole windows, and ivy accents among the

towers.


{B1975803.4 13337-0003}

                                             22
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 23 of 32




          Ms. Smith’s Dragon Castle                  Unauthorized Copy




         95.      Defendants Amazon, Walmart, and Oak Valley advertised for sale,

sold, and shipped unauthorized copies of the Dragon Castle through their respective

websites.

         96.      Defendant My Fairy Gardens advertised for sale, sold, and shipped

unauthorized copies of the Dragon Castle through its own website, Etsy, and eBay.

         97.      Defendant Hayneedle advertised for sale, sold, and shipped

unauthorized copies of the Dragon Castle through eBay and Walmart.

         98.      Defendant Wayfair advertised for sale, sold, and shipped unauthorized

copies of the Dragon Castle through its own website and eBay.

         99.      Upon information and belief, defendant Hi-Line has manufactured and

distributed unauthorized copies of the Dragon Castle to sellers including Amazon,

My Fairy Garden, Hayneedle, Oak Valley Trading, Walmart, and Wayfair.

Cypress Treehouse

         100.     On or around April 30, 2015, Sally Smith constructed a fairy house
{B1975803.4 13337-0003}

                                              23
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 24 of 32




sculpture featuring shelf-mushroom steps, uniquely curved pine cone scale roof,

with a double goldenrod burl finial, twig mullion round windows, arched door with

curved awning, and a porthole window isolated by a dividing curved roofline (the

“Cypress Treehouse”).

         101.     Photographs of the Cypress Treehouse were included in Ms. Smith’s

blog on May 1, 2015 and May 4, 2015, in Ms. Smith’s 2016 and 2017 calendar, and

as part of the Smith Book, the copyright for which has been registered with the U.S.

Copyright Office, where it appears pages 36 and 111.

         102.     Unauthorized copies of the Cypress Treehouse, an example of which is

shown above on the right, have been mass produced and appear for sale by various

retailers and online marketplaces. The unauthorized copies are strikingly similar

to Ms. Smith’s original creation and include the same shelf-mushroom steps and

patios leading to the arched front door with curved awning, pine cone scale roof

topped with distinctive double goldenrod burl, multiple twig-mullioned round

windows, and porthole window isolated by a dividing curved roofline.

           Ms. Smith’s Cypress Treehouse          Unauthorized Copy




{B1975803.4 13337-0003}

                                             24
        Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 25 of 32




         103.     Defendants Jet.com and BHG advertised for sale, sold, and shipped

unauthorized copies of the Cypress Treehouse through their respective websites.

         104.     Defendant Hayneedle advertised for sale, sold, and shipped

unauthorized copies of the Cypress Treehouse through its own website and

Walmart.

         105.     Defendant My Fairy Gardens advertised for sale, sold, and shipped

unauthorized copies of the Cypress Treehouse through its own website, eBay, and

Etsy.

         106.     Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Cypress Treehouse to sellers including BHG,

Hayneedle, My Fairy Gardens, and Jet.com.

Brown Treehouse

         107.     On or around September 1, 2009, Sally Smith constructed a fairy house

sculpture featuring a white shelf-mushroom front patio area and steps, 2 shield

shaped contrasting window frames on the birch bark round tower house, latticed

windows with tree fungus awnings, arched door with a single, round porthole

window, and rounded tree fungus shingles making up the roof (the “Brown

Treehouse”).

         108.     Photographs of the Brown Treehouse were included in Ms. Smith’s blog

on September 7, 2009 and in 2010, in Ms. Smith’s 2012 calendar, and the work is

registered with the United States Copyright Office as VA 2-136-218.

         109.     Unauthorized copies of the Brown Treehouse, an example of which is


{B1975803.4 13337-0003}

                                             25
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 26 of 32




shown above on the right, have been mass produced and appear for sale by various

retailers and online marketplaces. The unauthorized copies are strikingly similar

to Ms. Smith’s original creation and include the same single birch bark body tower

design topped by a conical shingled roof, a shelf-fungus front patio area, and shield

shaped window frames featuring latticed windows, central arched door with

porthole window, and decorative awnings over the door and windows.

         Ms. Smith’s Brown Treehouse                   Unauthorized Copy




         110.     Defendant Zulily advertised for sale, sold, and shipped unauthorized

copies of the Brown Treehouse through its own website.

         111.     Upon information and belief, defendant Exhart has manufactured and

distributed unauthorized copies of the Brown Treehouse to sellers including Zulily

and various eBay sellers.

         112.     Upon information and belief, defendant Gerson has manufactured

and/or distributed unauthorized copies of the Brown Treehouse.



{B1975803.4 13337-0003}

                                              26
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 27 of 32




                                    CAUSES OF ACTION

                               Count I – Direct Infringement

         113.     Ms. Smith incorporates by reference the allegations set forth in the

preceding paragraphs as if fully set forth herein.

         114.     Defendants are making, distributing, or causing to be made or

distributed unauthorized reproductions and derivative works of Plaintiff’s

copyrighted works in violation of 17 U.S.C. §§ 106(1)-(3) and 501, including the

specific works enumerated herein.

         115.     Defendants do not have any license, authorization, permission, or

consent to use Plaintiff’s copyrighted works.

         116.     Defendants’ acts of infringements have been willful, intentional, and

purposeful, in disregard of and indifferent to Plaintiff’s rights.

         117.     As a direct and proximate result of Defendants’ infringement of

Plaintiff’s copyrights and exclusive rights under copyright, Plaintiff is entitled to

maximum statutory damages in the amount of $150,000 for each work infringed

from each Defendant, or such other amounts as may be proper under 17 U.S.C.

§ 504(c). Alternatively, at Plaintiff’s election, Plaintiff shall be entitled to her actual

damages, including the Defendants’ profits from infringement, pursuant to 17

U.S.C. § 504(b).

         118.     Plaintiff is further entitled to her attorney’s fees and full costs

pursuant to 17 U.S.C. § 505.

         119.     Defendants’ infringement has caused and is causing irreparable harm


{B1975803.4 13337-0003}

                                                27
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 28 of 32




to Ms. Smith for which she has no adequate remedy at law. Unless this Court

restrains Defendants from infringing Ms. Smith’s protected work, the harm will

continue to occur in the future. Accordingly, Ms. Smith is entitled to a preliminary

and permanent injunction prohibiting further infringements of her copyrights and

exclusive rights under copyright.

                     Count II – Contributory Copyright Infringement

         120.     Ms. Smith incorporates by reference the allegations set forth in the

preceding paragraphs as if fully set forth herein.

         121.     Copyrighted works owned by Plaintiff, and derivative works thereof,

have been and continue to be illegally reproduced and distributed without

authorization on Defendants Amazon’s and Walmart’s, (the “Marketplace

Defendants”) websites in violation of 17 U.S.C. § 501.

         122.     The Marketplace Defendants are secondarily liable under the

Copyright Act for such infringing acts as contributory infringers. The Marketplace

Defendants have actual and constructive knowledge of the infringing activity that

occurs on and through the use of their websites. Through the creation,

maintenance, and operation of the sites and facilities for infringement, the

Marketplace Defendants knowingly cause or otherwise materially contribute to the

unlawful reproduction and distribution of Plaintiff’s copyrighted works and

derivative works thereof in violation of Plaintiff’s exclusive rights under the

Copyright Act.

         123.     The acts of the Marketplace Defendants have been willful, intentional,


{B1975803.4 13337-0003}

                                              28
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 29 of 32




and purposeful, in disregard of and indifferent to Plaintiff’s rights.

         124.     As a direct and proximate result of the Marketplace Defendants’

contributory infringement of Plaintiff’s copyrights and exclusive rights under

copyright, Plaintiff is entitled to maximum statutory damages in the amount of

$150,000 for each work infringed from each Marketplace Defendant, or such other

amounts as may be proper under 17 U.S.C. § 504(c). Alternatively, at Plaintiff’s

election, Plaintiff shall be entitled to her actual damages, including the Marketplace

Defendants’ profits from infringement, pursuant to 17 U.S.C. § 504(b).

         125.     Plaintiff is further entitled to her attorney’s fees and full costs

pursuant to 17 U.S.C. § 505.

         126.     The Marketplace Defendants’ contributory infringement has caused

and is causing irreparable harm to Ms. Smith for which she has no adequate

remedy at law. Unless this Court restrains the Marketplace Defendants from

infringing Ms. Smith’s protected work, the harm will continue to occur in the future.

Accordingly, Ms. Smith is entitled to a preliminary and permanent injunction

prohibiting further infringements of her copyrights and exclusive rights under

copyright.

                          Count III – Vicarious Copyright Infringement

         127.     Ms. Smith incorporates by reference the allegations set forth in the

preceding paragraphs as if fully set forth herein.

         128.     Copyrighted works owned by Plaintiff, and derivative works thereof,

have been and continue to be illegally reproduced and distributed without


{B1975803.4 13337-0003}

                                                29
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 30 of 32




authorization on the Marketplace Defendants’ websites in violation of 17 U.S.C.

§ 501.

         129.     The Marketplace Defendants are vicariously liable for such infringing

acts. The Marketplace Defendants have the right and ability to supervise and

control the infringing activities that occur through the use of their websites, and at

all relevant times have derived a direct financial benefit attributable to the

infringement through those sites. Defendants are therefore vicariously liable for

the unlawful reproduction and distribution of Plaintiff’s copyrighted works and

derivative works thereof in violation of Plaintiff’s exclusive rights under the

copyright laws of the United States. See 17 U.S.C. § 106.

         130.     The acts of the Marketplace Defendants have been willful, intentional,

and purposeful, in disregard of and indifferent to Plaintiff’s rights.

         131.     As a direct and proximate result of the Marketplace Defendants’

vicarious infringement of Plaintiff’s copyrights and exclusive rights under copyright,

Plaintiff is entitled to maximum statutory damages in the amount of $150,000 for

each work infringed from each Marketplace Defendant, or such other amounts as

may be proper under 17 U.S.C. § 504(c). Alternatively, at Plaintiff’s election,

Plaintiff shall be entitled to her actual damages, including the Marketplace

Defendants’ profits from infringement, pursuant to 17 U.S.C. § 504(b).

         132.     Plaintiff is further entitled to her attorney’s fees and full costs

pursuant to 17 U.S.C. § 505.

         133.     The Marketplace Defendants’ vicarious infringement has caused and is


{B1975803.4 13337-0003}

                                                30
       Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 31 of 32




causing irreparable harm to Ms. Smith for which she has no adequate remedy at

law. Unless this Court restrains the Marketplace Defendants from infringing Ms.

Smith’s protected work, the harm will continue to occur in the future. Accordingly,

Ms. Smith is entitled to a preliminary and permanent injunction prohibiting further

infringements of her copyrights and exclusive rights under copyright.

                                PRAYER FOR RELIEF

         Plaintiff demands judgment in her favor against Defendants, and each

Defendant, as follows:

    a. That Defendants’ products and materials that infringe Ms. Smith’s

         copyrights be impounded pursuant to 17 U.S.C. § 503(a);

    b. That Defendants’ products and materials that infringe Ms. Smith’s

         copyrights be destroyed pursuant to 17 U.S.C. § 503(b);

    c. That Defendants be required to provide a full accounting to Ms. Smith for all

         profits derived from their use of Ms. Smith’s copyrighted works and

         Defendants’ production, reproduction, preparation, and distribution of

         derivative works based on them worldwide;

    d. That Defendants be ordered to pay to Ms. Smith all damages, including

         future damages, that Ms. Smith has sustained or will sustain as a result of

         the acts complained of herein, and that Ms. Smith be awarded any profits

         derived by Defendants as a result of said acts, or as determined by an

         accounting ordered by the Court;

    e. That Defendants be ordered to pay to Ms. Smith statutory damages pursuant


{B1975803.4 13337-0003}

                                            31
      Case 8:19-cv-01481-BKS-DJS Document 1 Filed 11/27/19 Page 32 of 32




         to 17 U.S.C. § 504(c).

    f. That Defendants be ordered to pay to Ms. Smith prejudgment and

         postjudgment interest on all damages;

    g. That Defendants be ordered to pay to Ms. Smith full costs and attorney's fees

         pursuant to 17 U.S.C. § 505.

    h. That Defendants, along with their agents, partners, licensees, divisions,

         affiliates, parent corporations, and all others in active concert or participation

         with any of them, be permanently enjoined from producing, manufacturing,

         displaying, distributing, or selling any product infringing on the copyrighted

         works enumerated herein; and

    i. That the Court award such other or further relief as the Court may deem

         proper.


                             DEMAND FOR JURY TRIAL


         Plaintiff demands a jury trial on all counts so triable.



         Dated at Burlington, Vermont this 21^^ day ofJ^fcyember, 2019.

                                           By
                                                  Shapfeigh^S&ith, JV., Esq.
                                                  DINSE
                                                  209 Battery Street
                                                  Burlington, VT 05401
                                                  802-864-5751
                                                  ssmith@dinse.com
                                                  jbarnard@dinse.com

                                                  Counsel for Plaintiff




{B 1975803.4 13337-0003)

                                             32
